Exhibit 10.8.12


NINTH AMENDMENT TO THE SECOND AMENDMENT AND
RESTATEMENT OF AGREEMENT OF LIMITED PARTNERSHIP OF
THE TAUBMAN REALTY GROUP LIMITED PARTNERSHIP




THIS NINTH AMENDMENT (this "Amendment") TO THE SECOND AMENDMENT AND RESTATEMENT
OF AGREEMENT OF LIMITED PARTNERSHIP OF THE TAUBMAN REALTY GROUP LIMITED
PARTNERSHIP (the “Second Amended and Restated Partnership Agreement”) is entered
into effective as of December 30, 2011, and is made by and between TAUBMAN
CENTERS, INC., a Michigan corporation ("TCO"), and TG PARTNERS LIMITED
PARTNERSHIP, a Delaware limited partnership (“TG”), who, as the Appointing
Persons, having obtained the written consent of all partners of The Taubman
Realty Group Limited Partnership, a Delaware limited partnership (“TRG”), have
the full power and authority pursuant to Section 13.11 of the Second Amended and
Restated Partnership Agreement, to amend the Second Amended and Restated
Partnership Agreement on behalf of all of the partners of the Partnership with
respect to the matters herein provided. (Capitalized terms used herein that are
not herein defined shall have the meanings ascribed to them in the Second
Amended and Restated Partnership Agreement.)


Recitals:


A.    On September 30, 1998, TCO, TG, and Taub-Co Management, Inc., a Michigan
corporation (“Taub-Co”) entered into the Second Amended and Restated Partnership
Agreement as an amendment and restatement of the then-existing partnership
agreement, as authorized under Section 13.11 of such agreement.


B.    On March 4, 1999, TCO, TG, and Taub-Co entered into a First Amendment to
the Second Amended and Restated Partnership Agreement to facilitate a proposed
pledge of Units of Partnership Interest in the Partnership.


C.    On September 3, 1999, TCO, TG, and Taub-Co entered into a Second Amendment
to the Second Amended and Restated Partnership Agreement to provide for the
contribution of preferred capital in exchange for a preferred equity interest.


D.    On May 2, 2003, TCO, TG, and Taub-Co entered into a Third Amendment to the
Second Amended and Restated Partnership Agreement to provide for the issuance of
Series E Units of Partnership Interest in exchange for a contribution of cash to
the Partnership.


E.    On December 31, 2003, TCO, TG, and Taub-Co entered into a Fourth Amendment
to the Second Amended and Restated Partnership Agreement to change the term of
the Partnership and to amend Schedule E to the Partnership Agreement.


F.    On February 1, 2005, TCO, TG, and Taub-Co entered into a Fifth Amendment
to


--------------------------------------------------------------------------------


the Second Amended and Restated Partnership Agreement to evidence the conversion
of all of the Series E Units of Partnership Interest to Units of Partnership
Interest in the Partnership.


G.    On March 29, 2006, TCO, TG, and Taub-Co entered into a Sixth Amendment to
the Second Amended and Restated Partnership Agreement to amend Schedule A and
Schedule E to the Second Amended and Restated Partnership Agreement.


H.     On April 1, 2006, TCO, TG, and Taub-Co entered into a Seventh Amendment
to the Second Amended and Restated Partnership Agreement (the Second Amended and
Restated Partnership Agreement, as amended, is hereinafter referred to as the
“Partnership Agreement”) to amend certain definitions as a result of changes in
the tax law affecting the taxation of real estate investment trusts and to
protect TCO's status as a real estate investment trust.


I.    On the date of this Amendment, Taub-Co was liquidated, and its Units of
Partnership Interest were distributed to Taub-Co Management, IV, Inc., a
Michigan corporation.


J.    As of October 17, 2011, all outstanding series of Parity Preferred Equity
of the Partnership were either redeemed or purchased by the Partnership.


K.    As authorized under Section 13.11 of the Partnership Agreement, the
parties hereto wish to further amend the Partnership Agreement to reflect
Taub-Co's liquidation, to make certain conforming changes to the Partnership
Agreement, and to delete Annex I, Annex II, and Annex III to the Partnership
Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree that the
Partnership Agreement is amended as follows:


1.    Article II of the Partnership Agreement is hereby amended to delete the
definition of “Appointing Person,” “Taub-Co” and TTC and to replace them with
the following:


“Appointing Person” means TCO and TG for so long as the aggregate Percentage
Interest held by Original Partner Affiliates is not less than seven and 7/10ths
percent (7.7%), determined by including the total number of Units of Partnership
Interest over which Original Partner Affiliates and TTC Affiliates have
Incentive Options to the extent such Incentive Options are vested.


“Taub-Co” is defined in Recital A


“TTC” means The Taubman Company LLC, a Delaware limited liability company, its
successors and assigns, the present constituency of which is the Partnership,
Taub-Co Management IV, Inc., a Michigan corporation, and Taub-Co Holdings LLC, a
Delaware limited liability company .
    
2.    Section 6.3 of the Partnership Agreement is hereby amended to substitute
“TTC” for the reference to “Taub-Co” in the last sentence thereof.


--------------------------------------------------------------------------------




3.    Section 8.5 is hereby amended to delete subsection (a) thereof and to
delete the reference to “(b)” at the beginning of the second paragraph of
Section 8.5.


4.    Annex I, Annex II, and Annex III to the Partnership Agreement are hereby
deleted in their entirety.


5.    As amended by this Amendment, all of the provisions of the Partnership
Agreement are hereby ratified and confirmed and shall remain in full force and
effect.


IN WITNESS WHEREOF, the undersigned Appointing Persons, in accordance with
Section 13.11 hereof, on behalf of all of the Partners, have entered into this
Amendment as of the date first-above written.


TAUBMAN CENTERS, INC., a Michigan corporation


By: /s/ Lisa A. Payne
Its: Vice Chairman, Chief Financial Officer


TG PARTNERS LIMITED PARTNERSHIP, a Delaware limited partnership


By:    TG Michigan, Inc., a Michigan corporation, Managing General Partner


By: /s/ Jeffrey M. Davidson
Its: Authorized Signatory


    




























